Title: To George Washington from Abraham Baldwin, 7 May 1792
From: Baldwin, Abraham
To: Washington, George



Sir
Philadelphia 7th of May 1792

If the office of Collector of St Mary’s in Georgia is considered as vacant by the appointment of Mr Seagrove to superintend Indian affairs in that department, I beg leave to recommend John King Esqr. as a proper person to be nominated to the office of collector.
I have been long acquainted with Mr King and have great confidence in his integrity and abilities. with the greatest respect I have the honor to be sir your obedient humble Servt

Abr. Baldwin

